Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION

This is a response to the amendment filed on 07/20/21.  The applicant argument regarding Iyer et al. are not persuasive; therefore, all the rejections based on Iyer et al. are retained and repeated for the following reasons.

Summary of claims

Claims 1-31 are pending.
Claims 7-15 and 21-31 are rejected.
Claims 1-6 and 16-20 are withdrawn for non-elective.

Oath/Declaration

The oath/declaration filed on September 28th, 2017 is acceptable. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 7-15, 21-23 and 27-28 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iyer et al. (US Pat. 10,235,485).

As to claim 7, 21 and 27 the prior art teach a integrated circuit, comprising: 

a first partial reconfiguration region (see fig 5  element 184) associated with a first party of a multi-tenant system (see abstract fig 5, fig 6  paragraph 0005-0009 and 0037-0042; especially, Iyer et al. teach a first partial reconfiguration region (see fig 5  element 184) 

a second partial reconfiguration region (see fig 5 element 186) associated with a second party of the multi-tenant system, wherein the second party is different than the first party (see abstract fig 1-3, fig 5 paragraph 0008-0011 and 0040-0050; especially, Iyer et al. teach a second partial reconfiguration region (see fig 5 element 186) associated with a second party of the multi-tenant system, wherein the second party is different than the first party as abstract fig 1-3, fig 5 paragraph 0008-0010 and 0040. 0042 and 48-50); 

and dynamic peek detection circuitry that is configured to compute an exclusion configuration for the first partial reconfiguration region (see fig 5  element 184) and the second partial reconfiguration region that disables at least one connection between the first partial reconfiguration region and the second partial reconfiguration region (see fig 5 element 186) while the exclusion configuration is active to prevent peek attacks between the first party and the second party (see fig 5-8 paragraph 0047-0057 and background; especially, Iyer et al. teach dynamic peek detection circuitry that is configured to compute an exclusion configuration for the first partial reconfiguration region (see fig 5  element 184) and the second partial reconfiguration region that disables at least one connection between the first partial reconfiguration region and the second partial reconfiguration region (see fig 5 element 186) while the exclusion configuration is active to prevent peek attacks between the first party and the second party as fig 5-8 paragraph 0048-0055 and background).

As to claim 8 the prior art teach further comprising a routing multiplexer that is at least partially configured by the exclusion configuration (see abstract fig 2-6 paragraph 0034-0040).

As to claim 9, the prior art teach wherein the routing multiplexer has a plurality of layers, wherein the dynamic peek detection circuitry is further configured to calculate a first mask, and wherein a bit in the first mask is set if that bit is in a first layer in the plurality of layers (see fig 3-7 paragraph 0041-0051).

As to claim 10 the prior art teaches wherein the dynamic peek detection circuitry is further configured to calculate a second mask by intersecting the first mask with a current on-chip configuration of the integrated circuit (see fig 4-7 paragraph 0045-0053 and background).

As to claim 11 the prior art teaches wherein the dynamic peek detection circuitry is further configured to detect contention between the first and second parties by determining whether the second mask has more than one bit set (see fig 4-7 paragraph 0051-0058).

As to claim 12 the prior art teaches wherein the dynamic peek detection circuitry is further configured to calculate a third mask by determining which bits would route any set bits in the second mask to a second layer in the plurality of layers following the first layer (see fig 5-7 paragraph 0053-0060).

As to claim 13 the prior art teaches wherein the dynamic peek detection circuitry is further configured to compute an intersection between the third mask and an additional second mask associated with the second layer (see fig 5-8 paragraph 0055-0062 and summary).

As to claim 14 the prior art teaches wherein the dynamic peek detection circuitry is further configured to detect parasitic loading between the first and second parties by determining whether the intersection between the third mask and the additional second mask is zero(see fig 5-9 paragraph 0058-0064 and background).

As to claim 15 the prior art teaches wherein the dynamic peek detection circuitry is further configured to compute the first, second, and third masks in a secure manner (see abstract fig 5-9 paragraph 0060-0066).

As to claim 22 the prior art teaches wherein the exclusion configuration comprises a plurality of configuration bits, wherein at least a first configuration bit of the plurality of configuration bits is associated with the first party and wherein at least a second configuration bit of the plurality of configuration bits is associated with the second party (see fig 4-8 paragraph 0042-0049).

As to claim 23 the prior art teaches wherein the exclusion configuration is based at least in part on a first configuration of the first portion and a second configuration of the second portion (see fig 5-8 paragraph 0038-0045).

As to claim 28 the prior art teaches comprising: configuring a routing multiplexer based at least in part on the exclusion configuration, wherein the routing multiplexer comprises a plurality of layers (see fig 5-9 paragraph 0070-0080 and background).

Allowable Subject Matter

Claims 24-26 and 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Remarks

Applicant’s response and remarks filed on 07/20/21 have been carefully reviewed. Applicant’s arguments have been fully considered but they are not persuasive. Key argument and their response related to the claims are listed as below:


Applicant contends that Iyer et al. do not describe “a first partial reconfiguration region (see fig 5  element 184) associated with a first party of a multi-tenant system” probes as claimed, Examiner respectfully disagrees.   The prior art (Iyer et al. US Pat. 10,235,485) do teach a first partial reconfiguration region (see fig 5  element 184) associated with a first party of a 

Applicant contends that Iyer et al. do not describe “a second partial reconfiguration region (see fig 5 element 186) associated with a second party of the multi-tenant system, wherein the second party is different than the first party” probes as claimed, Examiner respectfully disagrees.   The prior art (Iyer et al. US Pat. 10,235,485) do teach a second partial reconfiguration region (see fig 5 element 186) associated with a second party of the multi-tenant system, wherein the second party is different than the first party (see abstract fig 1-3, fig 5 paragraph 0008-0011 and 0040-0050; especially, Iyer et al. teach a second partial reconfiguration region (see fig 5 element 186) associated with a second party of the multi-tenant system, wherein the second party is different than the first party as abstract fig 1-3, fig 5 paragraph 0008-0010 and 0040. 0042 and 48-50). 

Applicant contends that Iyer et al. do not describe “dynamic peek detection circuitry that is configured to compute an exclusion configuration for the first partial reconfiguration region (see fig 5  element 184) and the second partial reconfiguration region that disables at least one connection between the first partial reconfiguration region and the second partial reconfiguration region (see fig 5 element 186) while the exclusion configuration is active to prevent peek attacks between the first party and the second party” probes as claimed, 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BINH C TAT/Primary Examiner, Art Unit 2851